Case 20-40435-bem        Doc 28    Filed 04/17/20 Entered 04/17/20 14:11:36                Desc Main
                                   Document     Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

 IN RE                                       :   CHAPTER 13
                                             :
 MARY MARIA SPIVEY,                          :   CASE NO. 20-40435-BEM
                                             :
       Debtor.                               :
                                             :
 ________________________________            :
 CAPITAL ONE AUTO FINANCE, A                 :
 DIVISION OF CAPITAL ONE, N.A.,              :
                                             :
       Movant,                               :
                                             :   CONTESTED MATTER
 v.                                          :
                                             :
 MARY MARIA SPIVEY, Debtor;                  :
 and MARY IDA TOWNSON, Trustee,              :
                                             :
       Respondents.                          :

               OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

       COMES NOW Capital One Auto Finance, a division of Capital One, N.A. (the
"Movant"), a creditor of the referenced Debtor, and hereby moves this Court to deny
confirmation of Debtor's Chapter 13 Plan. In support of its objection, the Movant shows the
Court as follows:
                                                 1.
       On February 23, 2020, Mary Maria Spivey ("Debtor") filed a Voluntary Petition pursuant
to 11 U.S.C. Section 1301 et seq., and said case is presently pending before this Court.
                                                 2.
       Movant has a net claim in this case in the approximate amount of $20,760.44 secured by
a 2013 Dodge RAM 1500 (the "Collateral").
                                                 3.
       Debtor’s Chapter 13 Plan fails to propose any treatment for Movant’s secured claim of
$20,760.44. The debt is cosigned by Van Spivey. If Debtor intends to retain the vehicle and
Case 20-40435-bem        Doc 28    Filed 04/17/20 Entered 04/17/20 14:11:36             Desc Main
                                   Document     Page 2 of 4



protect the nonfiling cosigner, the proposed Plan must provide to either pay Movant’s claim in
full at contractual interest of 17.220% and monthly payments of $615.29, or surrender the
Collateral. If the nonfiling cosigner will be making direct payments to Movant, the plan must be
amended to include such treatment.
                                                 4.
       The specific terms of the proposed plan itself are not proposed in good faith in violation
of 11 U.S.C. §1325(a)(3), as it does not provide treatment for Movant’s claim. In doing so,
Debtor fails to provide Movant with proper lien retention as stated in 11 U.S.C.
§1325(a)(5)(B)(i)(I).
                                                 5.
       Movant has no proof of full coverage insurance on the Collateral and is therefore not
adequately protected.
       WHEREFORE, the Movant prays that its Objection to Confirmation of Chapter 13 Plan
be inquired into and sustained and that it has such other and further relief as this Court deems
just and proper.
       This April 17, 2020.

                                         The Law Office of
                                         LEFKOFF, RUBIN, GLEASON & RUSSO, P.C.
                                         Attorneys for Movant


                                         By:__/s/Philip L. Rubin
                                                Philip L. Rubin
                                                Georgia State Bar No. 618525
5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342
(404) 869-6900
prubin@lrglaw.com
Case 20-40435-bem       Doc 28    Filed 04/17/20 Entered 04/17/20 14:11:36            Desc Main
                                  Document     Page 3 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

 IN RE                                      :   CHAPTER 13
                                            :
 MARY MARIA SPIVEY                          :   CASE NO. 20-40435-BEM
                                            :
       Debtor.                              :
                                            :
 ________________________________           :
 CAPITAL ONE AUTO FINANCE, A                :
 DIVISION OF CAPITAL ONE, N.A.,             :
                                            :
       Movant,                              :
                                            :   CONTESTED MATTER
 v.                                         :
                                            :
 MARY MARIA SPIVEY, Debtor;                 :
 and MARY IDA TOWNSON, Trustee,             :
                                            :
       Respondents.                         :

                                CERTIFICATE OF SERVICE

       The undersigned, Philip L. Rubin, hereby certifies that I am, and at all times hereinafter
mentioned, was more than 18 years of age, and that I served the OBJECTION TO
CONFIRMATION OF CHAPTER 13 PLAN on the following parties 1) electronically, if
allowed by and pursuant to the requirements of local rule, or 2) by depositing same in the United
States Mail in properly addressed envelope(s) with adequate postage to all others, as follows:

Mary Maria Spivey
229 Winding Valley Dr
Rockmart, GA 30153-7355

Jill S Salter
P.O. Box 609
Rome, GA 30162
Case 20-40435-bem     Doc 28      Filed 04/17/20 Entered 04/17/20 14:11:36   Desc Main
                                  Document     Page 4 of 4



Mary Ida Townson
Chapter 13 Trustee
285 Peachtree Center Avenue, NE
Suite 1600
Atlanta, GA 30303

      This April 17, 2020.

                                      The Law Office of
                                      LEFKOFF, RUBIN, GLEASON & RUSSO, P.C.
                                      Attorneys for Movant


                                      By:__/s/Philip L. Rubin
                                             Philip L. Rubin
                                             Georgia State Bar No. 618525
5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342
(404) 869-6900
prubin@lrglaw.com
